DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-20] are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-11 recite a computer implemented method (i.e. a series of steps), claims 12-18 recite a system (i.e. a machine consisting of parts, or of certain devices and combination of devices), claims 19-20 recite a non-transitory computer-readable medium and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 12, and 19 recite: a method, comprising: identifying candidates for opportunities in a domain based on communication between the 
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a recruiter to identify candidates that are ideal for a job opening, determine characteristics that make that individual an ideal candidate, and find other potential candidates based on those characteristics and organize the new candidates based on criteria such as experience in a certain field. Additionally, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid such as a generic computer. The examiner finds it would be within the means of a person of ordinary skill in the art to identify job candidates, determining a set of skills that represent talent in a domain based on the identified candidates, and identify additional candidates and output recommendations to contact additional candidates. Examples of cases that the courts have identified as reciting a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Furthermore, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking characteristics of potential job candidates as they relate to potential job openings). The claims are directed to managing personal behavior or relationships or interactions between people. Examples the courts have identified as managing personal interactions between people include: filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis) and  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: One or more computer systems.
Claim 12: One or more processors; and memory storing instructions that are executed by the one or more processors. 
Claim 19: A non-transitory computer readable storage medium storing instructions executed by a computer.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Additionally, a predictive algorithm, under a broadest reasonable interpretation, is merely a series of steps. And while the series of steps can be done 

The dependent claims 2-11, 13-18, and 20 further narrow the abstract idea recited in the independent claims 1, 12, and 19 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for recruiters to use an online network to find and connect with potential job candidates as well as a computer system to receive inputs such as selected job candidates and search for matching information in a database such as a job network to determine additional job candidates that are similar to those selected (see Specification [0003]) (also see court case A web Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-11, 13-18, and 20 further narrow the abstract idea recited in the independent claims 1, 12, and 19 and are therefore directed towards the same abstract idea. 
Claims 2-11, 13-18, and 20 are directed towards further narrowing the abstract idea of creating a filtering a list of potential job candidates based on overlapping attributes of the “additional job candidates” and the ideal job candidates.

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 9-10, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patwa (US 2013/0046704) in view of Hearon (US 2020/0364671).
Claims 1, 12, and 19: Patwa discloses (Claim 1) a method, (Claim 12) a system, and (Claim 19) a non-transitory computer readable storage medium storing instructions that when executed by a computer to perform a method, the method comprising: identifying candidates for opportunities in a domain based on communication between the candidates and moderators of the opportunities (Paragraph [0019-0021]; [0025-0027]; [0089-0090]; Figs. 1 and 3C the computer implemented method and system disclosed herein manage recruitment interactions among multiple users associated with multiple roles (domains). As used herein, the term “recruitment interactions” refers to contribution of recruitment advisory information, private communication among multiple users, for example, recruiters, candidates such as active candidates and passive candidates, during a process leading to the recruitment of candidates, subsequent feedback communication from the recruiters, and subsequent allocation of incentives to one or more users. The recruitment interaction management platform acquires profile information from each of the users via the GUI provided by the recruitment interaction management platform. The recruitment interaction management platform generates the candidate list that matches the recruiting requirement by processing recommendations. The platform sorts the generated candidate list in a predefined priority order. The recruitment management platform dynamically assigns a rating to each of the users based on an outcome of a transaction performed between one or more recruiters and And outputting the additional candidates as recommendations to additional moderators of additional opportunities in the domain (Paragraph [0025]; [0088]; Fig. 4R, the recruitment interaction platform matches the created candidate profiles with a recruiting requirement acquired from the users. The recruitment interaction management platform generates the candidate list that matches the recruitment requirements by processing, recommendations and sorting the created candidate profiles based on predefined categories (domains). The recruitment interaction management platform sorts the generated candidate list in a predefined priority list). 
However, Patwa does not disclose determining, by one or more computer systems, a set of skills as representative of talent in the domain based on occurrences of the set of skills in attributes of the candidates; identifying, by the one or more computer systems, additional candidates with experience in the domain based on overlap between additional attributes of the additional candidates and the set of skills.
In the same field of endeavor of determining and qualifying potential job candidates Hearon teaches determining, by one or more computer systems, a set of skills as representative of talent in the domain based on occurrences of the set of skills in attributes of the candidates (Paragraph [0014]; embodiments of the invention provide a method of recruiting employment candidates likely to be successful in a target position, comprising, identifying characteristics (set of skills) likely to be relevant to success in the targeted position, identifying individuals who are in positions similar to the targeted position and building a database, using a computer model to determine from the correlations one or more hero personas, where a hero persona comprises a specific set of facts that is likely to correlate with success in the target position). Identifying, by the one or more computer systems, additional candidates with experience in the domain based on overlap between additional attributes of the additional candidates and the set of skills
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing recruitment interactions and identifying ideal job candidate attributes as disclosed by Patwa (Patwa [0019]) with the system of determining a set of skills as representative of talent in the domain based on occurrences of the set of skills in attributes of the candidates; identifying, by the one or more computer systems, additional candidates with experience in the domain based on overlap between additional attributes of the additional candidates and the set of skills as taught by Hearon (Hearon [0014]) with the motivation of reducing the effort needed to find ideal candidates for a job position (Hearon [0003]).
Claims 2, 13, and 20: Modified Patwa discloses the method as per claim 1, the system as per claim 12, and the non-transitory computer readable storage medium as per claim 19. Patwa further discloses further comprising: filtering the additional candidates by one or more of the additional attributes prior to outputting the additional candidates as the recommendations (Paragraph [0025]; [0055]; [0137]; Fig. 4R, the recruitment interaction platform matches the created candidate profiles with a recruiting requirement acquired from the users. The recruitment interaction management platform generates the candidate list that matches the recruitment requirements by processing, recommendations and sorting (filtering) the created candidate profiles based on predefined categories. The recruitment interaction management platform sorts the generated candidate list in a predefined priority list. The matching and sorting criteria comprise, for example, one or more education qualifications, number of years of professional experience, work environment of an organization, user expectations, and 
Claims 3 and 14: Modified Patwa discloses the method as per claim 2 and the system as per claim 13. Patwa further discloses wherein the one or more of the additional attributes comprise at least one of: a language; a location of a candidate; a current job location; a previous job location; a current education location; and a previous education location (Paragraph [0025] the matching criteria comprise for example, one or more educational qualifications, location for example work location and a geographic location of the candidate, etc.).
Claims 4 and 15: Modified Patwa discloses the method as per claim 2 and the system as per claim 13. Patwa further discloses wherein the one or more of the additional attributes comprise at least one of: a level of experience; an educational background; an industry: a function; and a seniority (Paragraph [0025] the matching criteria comprise for example, one or more educational qualifications, location for example work location and a geographic location of the candidate, etc.).
Claim 5: Modified Patwa discloses the method as per claim 1. Patwa further discloses further comprising: obtaining user validation of the additional candidates as representative of talent in the domain prior to outputting the additional candidates as the recommendations (Paragraph [0037]; [0083-0087]; Fig. 2C, the term “recommender” refers to an individual or an entity that recommends or refers one or more candidates for one or more skills, or guarantees the competence of the candidates to a recruiter. Also 
Claim 9: Modified Patwa discloses the method as per claim 1. Patwa further discloses wherein identifying the additional candidates with experience in the domain based on overlap between the additional attributes of the additional candidates and the set of skills comprises: including a candidate in the additional candidates based on a count of a subset of the skills found in a set of attributes for the candidate (Paragraph [0080] the recruitment interaction management platform determines whether the user would like to enter a role page for the user to perform one of the roles, for example, a candidate role. If the user clicks on the role page and selects the candidate role, the management platform displays a page showing the current status of the candidate profile, that is, the number of matches between the candidate’s profile (potential candidate) and recruiting requirements (ideal candidate skills) received by the recruitment interaction management platform from recruiters or employers).
Claim 10: Modified Patwa discloses the method as per claim 1. Patwa further discloses wherein identifying the additional candidates with experience in the domain based on overlap between the additional attributes of the additional candidates and the set of skills comprises: obtaining the additional attributes from profiles of the additional candidates with an online network (Paragraph [0021]; Fig. 1, the recruitment interaction management platform acquires recruitment advisory information from the users via the GUI based on the roles of each of the users, and/or from one or more first external sources. As used herein, the term “first external sources” refers to social network sources comprising, for example, professional networking sources such as LinkedIn, social media sources such as Facebook, etc.).
Claims 6-8, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patwa (US 2013/0046704) in view of Hearon (US 2020/0364671) further in view of Crow (US 2005/0080657).
Claims 6 and 16: Modified Patwa discloses the method as per claim 1 and the system as per claim 12. However, Patwa does not disclose wherein determining the set of skills as representative of talent in the domain based on occurrences of the set of skills in the attributes of the candidates comprises: calculating a score for a skill based on a first proportion of the skill in the attributes of the candidates and a second proportion of the skill in a general candidate pool; and including the skill in the set of skills based on a comparison of the score with a threshold.
In the same field of endeavor of identifying ideal job candidates by matching job candidate attributes to identified ideal attributes Crow teaches wherein determining the set of skills as representative of talent in the domain based on occurrences of the set of skills in the attributes of the candidates comprises: calculating a score for a skill based on a first proportion of the skill in the attributes of the candidates and a second proportion of the skill in a general candidate pool; and including the skill in the set of skills based on a comparison of the score with a threshold (Paragraph [0062]; [0075-0076]; [0136-0140]; Figs. 5, 11 and 17-18, the ontology extractors can rely on knowledge embedded thein that is specific to the domain of human resources (e.g. roles, skills, and other qualities of job candidates). The exemplary conceptualizer can include functionality for parsing job candidate data. An exemplary system for generating concept scores from job candidate data. Such a system can be integrated into the system. The job candidate data is analyzed by a conceptualizer to generate scored conceptualized job candidate data. Constructing a comprehensive ontology (set of skills as representative of talent in a domain) can be challenging. Further, because the terminology and skills in some fields are constantly evolving. To assist in building and revising the ontology, a learning system can suggest concepts for addition to the ontology. The learning system is used for proposing terms for including in an ontology. The method can draw from terms identified by speculative or ontology independent extractors or the parsing extractors. Terms extracted by the extractors are stored. Such an action can be repeated for a plurality of job candidate (e.g. drawing from a plurality of resumes) (pool of candidates). Those terms found frequently (e.g. meeting a threshold or percentage of occurrence) are designated as proposed terms).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing recruitment interactions and identifying ideal job candidate attributes as disclosed by Patwa (Patwa [0019]) with the system of determining the set of skills as representative of talent in the domain based on occurrences of the set of skills in the attributes of the candidates comprises: calculating a score for a skill based on a first proportion of the skill in the attributes of the candidates and a second proportion of the skill in a general candidate pool; and including the skill in the set of skills based on a comparison of the score with a threshold as taught by Crow (Crow [0136]). With the motivation of helping to select ideal job candidates for consideration for a new position (Crow [0004]).
Claim 7: Modified Patwa discloses the method as per claim 6. However, Patwa does not disclose wherein calculating the score for the skill based on the first proportion of the skill in the attributes of the candidates and the second proportion of the skill in the general candidate pool comprises: calculating a first component of the score based on a ratio of the first proportion to the second proportion; calculating a second component of the score based on the first proportion; and combining the first and second components into the score.
In the same field of endeavor of identifying ideal job candidates by matching job candidate attributes to identified ideal attributes Crow teaches wherein calculating the score for the skill based on the first proportion of the skill in the attributes of the candidates and the second proportion of the skill in the general candidate pool comprises: calculating a first component of the score based on a ratio of the first proportion to the second proportion; calculating a second component of the score based on the first proportion; and combining the first and second components into the score (Paragraph [0062]; [0075-0076]; [0107-0108]; [0136-0140]; Figs. 5, 11 and 17-18, the ontology extractors can rely on knowledge embedded thein that is specific to the domain of human resources (e.g. roles, skills, and other qualities of job candidates). The exemplary conceptualizer can include functionality for parsing job candidate data. An exemplary system for generating concept scores from job candidate data. Such a system can be integrated into the system. The job candidate data is analyzed by a conceptualizer to generate scored conceptualized job candidate data. Any of the concept extractors described herein can be defined as either trusted or speculative. Speculative concept extractors can vote on whether a concept should be accepted as extracted or not. Any number of voting arrangements can be supported. For example, a rating (e.g. percentage system) can be used. For example, if the sum of the percentages of the speculative extractors for a particular concept reach or exceed 100%, the concept is accepted. Constructing a comprehensive ontology (set of skills as representative of talent in a domain) can be challenging. Further, because the terminology and skills in some fields are constantly evolving. To assist in building and revising the ontology, a learning system can suggest concepts for addition to the ontology. The learning system is used for proposing terms for including in an ontology. The method can draw from terms identified by speculative or ontology independent extractors or the parsing extractors. Terms extracted by the extractors are stored. Such an action can be 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing recruitment interactions and identifying ideal job candidate attributes as disclosed by Patwa (Patwa [0019]) with the system of wherein calculating the score for the skill based on the first proportion of the skill in the attributes of the candidates and the second proportion of the skill in the general candidate pool comprises: calculating a first component of the score based on a ratio of the first proportion to the second proportion; calculating a second component of the score based on the first proportion; and combining the first and second components into the score as taught by Crow (Crow [0136]). With the motivation of helping to select ideal job candidates for consideration for a new position (Crow [0004]).
Claims 8 and 17: Modified Patwa discloses the method as per claim 6 and the system as per claim 16. However, Patwa does not disclose wherein identifying the additional 2candidates with experience in the domain based on overlap between the 3additional attributes of the additional candidates and the set of skills 4comprises: 5aggregating scores for a subset of the skills found in a set of attributes 6for a candidate into an overall score for the candidate; and 7including the candidate in the additional candidates based on a 8comparison of the overall score with a threshold. (Claim 17) and a count of the subset of the skills.
In the same field of endeavor of identifying ideal job candidates by matching job candidate attributes to identified ideal attributes Crow teaches wherein identifying the additional candidates with experience in the domain based on overlap between the additional attributes of the additional candidates and the set of skills comprises: aggregating scores for a subset of the skills found in a set of attributes for a candidate into an overall score for the candidate; and including the candidate in the additional candidates based on a comparison of the overall score with a threshold (Claim 17) and a count of the subset of the skills (Paragraph [0077-0087]; Fig. 12, a technique involving an n-dimensional concept space can be used to match candidates (potential candidates) to desired job criteria (selected ideal job candidates). The system includes conceptualized job candidate data (skills) which represents points in an n-dimensional concept space. Any set of concept scores can be represented as points in space. A candidate can thus be represented by a point, the point defined in a space, where the axes of the space being defined for concepts (skills) (e.g. n=the number of concepts), and the concept score indicating where on the axis the point falls. Similarly, the desired job candidate criteria can take the form of points on the same concept space. The match engine can then determine the closeness of the match points. The distance between the requisition and the candidate can be calculated using a simple geometric equation. The distance value (overall score) from the requisition to all candidates is calculated and used to rank order the candidates. In an optional approach, a threshold or other 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing recruitment interactions and identifying ideal job candidate attributes as disclosed by Patwa (Patwa [0019]) with the system of wherein identifying the additional candidates with experience in the domain based on overlap between the additional attributes of the additional candidates and the set of skills comprises: aggregating scores for a subset of the skills found in a set of attributes for a candidate into an overall score for the candidate; and including the candidate in the additional candidates based on a comparison of the overall score with a threshold and a count of the subset of the skills.as taught by Crow (Crow [0085]). With the motivation of helping to select ideal job candidates for consideration for a new position (Crow [0004]).
Claims 11 and 18: Modified Patwa discloses the method as per claim 1 and the system as per claim 12. However, Patwa does not disclose wherein the domain comprises at least one of: artificial intelligence; big data; autonomous vehicles; natural language processing; and computer vision.
In the same field of endeavor of identifying ideal job candidates by matching job candidate attributes to identified ideal attributes Crow teaches wherein the domain comprises at least one of: artificial intelligence; big data; autonomous vehicles; natural language processing; and computer vision (Paragraph [0114] one of the possible taxonomies in an ontology is a role taxonomy, which can 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of managing recruitment interactions and identifying ideal job candidate attributes as disclosed by Patwa (Patwa [0019]) with the system of wherein the domain comprises at least one of: artificial intelligence; big data; autonomous vehicles; natural language processing; and computer vision as taught by Crow (Crow [0114]). With the motivation of helping to select ideal job candidates for consideration for a new position (Crow [0004]).

Therefore, Claim 1-20 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liu (US 2011/0313963) Recruiting system.
Swaminathan (US 2017/0308841) Predictive analytics system using current and historical role information.
Sahagun (US 2012/0109837) Method and apparatus for managing and capturing communications in a recruiting environment. 
Chen (US 2006/0265267) Intelligent job matching system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689